    Case 2:21-cv-02039-cgc Document 1 Filed 01/15/21 Page 1 of 4                   PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
_____________________________________________________________________________

TALOA CHANDLER                      )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )     Civil Action No.: 2:21-cv-02039
                                    )
KROGER LIMITED PARTNERSHIP I,       )
and THE KROGER CO.                  )
                                    )            JURY DEMANDED
      Defendants.                   )
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Pursuant to 28 U.S.C. § 1446, Defendants, Kroger Limited Partnership and The Kroger

Company (hereinafter “Kroger” or “Defendants”) hereby file this Notice of Removal removing

this case from the Circuit Court of Shelby County, Tennessee, Case No. CT-5273-20, where it is

currently pending, to the United States District Court for the Western District of Tennessee. This

cause is removable pursuant to 28 U.S.C. § 1332, in that Plaintiff’s claims invoke the Court’s

diversity jurisdiction and the amount in controversy exceeds the statutorily required $75,000.00.

In support of removal, Kroger respectfully submits as follows:

                                      INTRODUCTION

       1.      Defendant, The Kroger Company is a for-profit corporation with its principal

place of business located at 1014 Vine Street, Cincinnati, Ohio 45202. The Kroger Company

does not own the property at issue and is not the appropriately named defendant. Kroger Limited

Partnership I is a limited partnership with its principal place of business located at 1014 Vine

Street, Cincinnati, Ohio 45202. Kroger Limited Partnership I maintains the property at issue and

is the appropriate named defendant.
    Case 2:21-cv-02039-cgc Document 1 Filed 01/15/21 Page 2 of 4                    PageID 2




       2.      Plaintiff, Taloa Chandler, is a citizen and resident of Shelby County, Tennessee.

       3.      Plaintiff’s complaint seeks damages in excess of Seventy-Five Thousand Dollars

($75,000).

       4.      The United States District Court for the Western District of Tennessee is the

federal judicial district embracing the Circuit Court of Shelby County, Tennessee, where this suit

was originally filed. Venue is therefore proper under 28 U.S.C. §§ 81(b)(1) and 1441(a).

       5.      Pursuant to 28 U.S.C. § 1332, this civil action is removable as it invokes the

federal court’s diversity jurisdiction. This Court therefore has subject matter jurisdiction over

this civil action, and removal is proper.

                                    PROCEDURAL HISTORY

       6.      Taloa Chandler (“Plaintiff”) instituted this civil action in the Circuit Court of

Shelby County, Tennessee, on December 18, 2020, arising out of injuries allegedly sustained in

Shelby County, Tennessee, on or about December 22, 2019. A true and correct copy of all

process and pleadings as served upon Kroger is attached hereto as Exhibit “A” and is

incorporated herein by reference.

       7.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Shelby County Circuit Court, and written notice will be provided to Plaintiff along with

a copy of this pleading.

                REMOVAL IS TIMELY FILED UNDER 28 U.S.C. § 1446(b)

       8.      “The notice of removal of a civil action or proceeding shall be filed within thirty

days after the receipt by the defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based, or

within thirty days after the service of summons upon the defendant if such initial pleading has



                                                2
    Case 2:21-cv-02039-cgc Document 1 Filed 01/15/21 Page 3 of 4                    PageID 3




then been filed in court and is not required to be served on the defendant, whichever period is

shorter.” 28 U.S.C. § 1446.

       9.      Kroger was served with the summons in this action via certified mail on

December 29, 2020. As such, pursuant to 28 U.S.C. § 1446(b), this notice of removal is timely

filed since it is filed on or before January 28, 2021.

                                 NON-WAIVER OF DEFENSES

       10.     By removing this action from Shelby County Circuit Court, Kroger does not

waive any defenses available to them.

       11.     By removing this action from Shelby County Circuit Court, Kroger does not

admit any of the allegations in Plaintiff’s complaint.

       WHEREFORE, PREMISES CONSIDERED, Kroger, by and through its counsel,

desiring to remove this civil action to the United States District Court for the Western District of

Tennessee, being the district and division for the county in which such civil action is pending,

pray that the filing of this Notice of Removal, the giving of written notice thereof to Plaintiff,

and the filing of a copy of this Notice of Removal with the clerk of the Circuit Court of Shelby

County, Tennessee, shall effect the removal of said civil action to this Honorable Court. Kroger

demands a jury to try the issues.

       Respectfully submitted this 15th day of January, 2021.




                                                  3
    Case 2:21-cv-02039-cgc Document 1 Filed 01/15/21 Page 4 of 4                PageID 4




                                           LEWIS, THOMASON, KING, KRIEG
                                            & WALDROP, P.C.

                                           By: s/Christopher L. Vescovo
                                           CHRISTOPHER L. VESCOVO (14516)
                                           LAURA L. DEAKINS (30131)
                                           Attorneys for Defendants, Kroger Limited
                                           Partnership I and The Kroger Company
                                           40 South Main Street, Suite 2900
                                           Memphis, TN 38103
                                           (901) 525-8721
                                           cvescovo@lewisthomason.com
                                           ldeakins@lewisthomason.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of January, 2021, a copy of the foregoing pleading
has been delivered to all parties at interest in this cause via electronic mail, ECF, and/or by
placing a copy of same in the United States mail, postage prepaid, in a properly addressed
envelope, or by delivering same to each party or party’s attorney as follows:

                              Ethan D. Sandifer (TN 35310)
                              5978 Knight Arnold Road, Suite 400
                              Memphis, TN 38115
                              Phone: (901) 529-1111
                              Fax: (901) 529-1017
                              Attorney for Plaintiff


                                                   s/Christopher L. Vescovo

10094926




                                              4
